DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 16, 26 and 33.
Cancelled: 1-15 (preliminary amendment).
Pending: 16-35.
IDS
Applicant’s IDS(s) submitted on 05/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Objections
Claim 16-25 objected to because of the following informalities:
Claims 16 (and dependent claims 17-25), recites in preamble “Method for producing a memory array”. The claim body however suggests a method of “operation” or “operating” a memory device. Applicant is advised to consider amending the claim so that it is commensurate with the body of the claim. For the prosecution purposes the claim pre-amble will be interpreted as --Method of operating a memory array--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 16, 25-27 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KAO (US 20190384706 A1).

Re: Independent Claim (New) 16, KAO discloses method of operating (e.g. KAO Figs. 4AB) a memory array (KAO Fig. 1), the method comprising the following steps:
receiving a physical address, the physical address being assigned to a first memory segment of a memory array (e.g. KAO Figs. 4AB and at least ¶¶ [0077]-[0078] “…include a range of logical addresses…”);
modifying the physical address to a modified physical address, the modified physical address being assigned to a second memory segment of the memory array (e.g. KAO Figs. 1, 4AB and ¶ [0070] “The memory controller can determine physical addresses of the host data stored in the memory.”); and
addressing the second memory segment (e.g. KAO Fig. 4B and ¶ [0080] “Then the user data is read from the memory based on the obtained physical addresses (466)”.
Or in the alternative, while KAO does not explicitly disclose two different physical location for address translation where first physical location addresses get translated to second physical address, KAO abstract, paragraphs [0001]-[0003] and figures 1-4AB discuss portions of memory (construed to be first portions) that have mapping tables that point to translated physical address from input logical addresses and portions of memory (construed second portions) addressable by the mapped addresses in the mapping tables. It than flows from overall KAO reference that it makes obvious all the limitations of the instant claim where a first portion of memory array is used to store mapping tables that contain translated addresses of the second portion of the memory array that contains user level data.

Re: Claim 25, KAO discloses all the limitations of claim 16 on which this claim depends. KAO further discloses:
decoding the modified physical address to address the second memory segment (KAO Fig. 4B).

Re: Independent Claim (New) 26, KAO discloses device (KAO Fig. 1), comprising:
a memory array having a first memory segment and a second memory segment (KAO Fig. 1: Areas 132 and 134);
a modification unit for receiving a physical address (e.g. KAO Figs. 4AB and ¶ [0069] “…process 400 can be performed by a memory controller…”), wherein the physical address is assigned to the first memory segment (e.g. KAO Fig. 1: Mapping Table Area 134), wherein the modification unit is configured to modify the physical address to a modified physical address, the modified physical address being assigned to the second memory segment (e.g. KAO Figs. 1, 4AB and ¶ [0070] “The memory controller can determine physical addresses of the host data stored in the memory.”).
Or in the alternative, while KAO does not explicitly disclose two different physical location for address translation where first physical location addresses get translated to second physical address, KAO abstract, paragraphs [0001]-[0003] and figures 1-4AB discuss portions of memory (construed to be first portions) that have mapping tables that point to translated physical address from input logical addresses and portions of memory (construed second portions) addressable by the mapped addresses in the mapping tables. It than flows from overall KAO reference that it makes obvious all the limitations of the instant claim where a first portion of memory array is used to store mapping tables that contain translated addresses of the second portion of the memory array that contains user level data.

Re: Claim 27, KAO discloses all the limitations of claim 26 on which this claim depends. KAO further discloses:
wherein the physical address comprises a group of address segments, wherein the modification unit is configured to modify a subset of the address segments to obtain the modified physical address (KAO Fig. 4B).

Re: Claim 31, KAO discloses all the limitations of claim 26 on which this claim depends. KAO further discloses:
a control unit for activating the memory segments (KAO Fig. 1).

Re: Claim 32, KAO discloses all the limitations of claim 26 on which this claim depends. KAO further discloses:
a processor unit configured to transmit a memory value to the memory device or to retrieve the memory value from the memory device, the physical address being assigned to the memory value; and
a data transmission unit, which connects the processor unit to the memory device and is configured to transmit the physical address between the processor unit and the memory device (e.g. KAO Figs. 1 and 4B).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
SEO (US 20140241099 A1) discloses a memory system is provided which includes multiple semiconductor memories having arrays of memory cells and a memory controller configured to provide an address in common to the multiple memories. First and second addresses corresponding to first and second rows of memory cells in first and second memories are selected according to the address in 
YANG (US 20140156965 A1) discloses techniques are disclosed relating to reclaiming data on recording media. In one embodiment, an apparatus has a solid-state memory array including a plurality of blocks. The solid-state memory array may implement a cache for one or more storage devices. Respective operational effects are determined relating to reclaiming ones of the plurality of blocks. One of the plurality of blocks is selected as a candidate for reclamation based on the determined operational effects, and the selected block is reclaimed. In some embodiments, the determined operational effects for a given block indicate a number of write operations to be performed to reclaim the given block. In some embodiments, operational effects are determined based on criteria relating to assigned quality-of-service levels. In some embodiments, operational effects are determined based on information relating virtual storage units.

Allowable Subject Matter
Claims 33-35 are allowed. 

Re: Independent Claim 33 (and its dependent claim(s) 34-35), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a counter for providing a modification value, wherein the physical address and the modification value are each a binary number with N digits; and
a modification unit to modify the physical address to the modified physical address according to the modification value.

Claim(s) 17-24 and 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 17, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the physical address comprises a group of address segments, wherein the modified physical address is obtained from a modification of a subset of the address segments.

Re: Claim 18 (and dependent claims 19-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
providing a modification value, wherein the physical address and the modification value are each a binary number with N digits, where N is a positive integer, and
wherein the modified physical address is obtained from an exclusive-or combination of the physical address and the modification value.

Re: Claim 21 (and dependent claims 22-24), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the modified physical address is obtained from a shift and rotation of bit values of the physical address by K positions towards a first or last digit of the physical address, and where K is a positive integer greater than zero and not equal to N.

Re: Claim 28 (and dependent claim 29), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a counter for providing a modification value, wherein the physical address and the modification value are each a binary number with N digits; and an XOR gate for receiving the physical address and the modification value and for outputting the modified physical address as a result of an XOR combination of the physical address and the modification value.

Re: Claim 30, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the physical address is a binary number with N digits, wherein the device also comprises a barrel shifter, which is configured to output the modified physical address from a shift and rotation of bit values of the physical address by K positions towards a first digit or a last digit of the physical address, where K is a positive integer greater than zero and not equal to N.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov